The judgment of the court of appeals is reversed on the authority of Littrell v. Wigglesworth (2001), 91 Ohio St.3d 425, 746 N.E.2d 1077, and Clark v. Scarpelli (2001), 91 Ohio St.3d 271, 744 N.E.2d 719.
The cause is remanded to the trial court for further proceedings consistent with our decisions in Littrell and Clark.
Scanlon & Gearinger Co., L.P.A., Robert A. Royer and Joy D. Malek, for appellant.
Weston, Hurd, Fallon, Paisley & Howley L.L.P., Timothy D. Johnson, Gregory E. O’Brien and Shawn W. Maestle, for appellee.
Douglas, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Moyer, C.J., Cook and Lundberg Stratton, JJ., dissent.